DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Continuation Application filed on August 2, 2022, in which claims 1-20 have been presented for examination.
Status of Claims
3.	Claims 1-20 are pending, all of which are subject to a Double Patenting rejection.
Priority
4.	Examiner has acknowledged Applicant’s claim for the benefit of prior-filed U.S. Non-Provisional Patent Application Serial No. 17/031,312 , filed September 24, 2020.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,444,860 B2, hereinafter “860”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant Application are anticipated by claims 1-20 of 860.
	Regarding claim 1 of the instant Application, claim 1 recites, “A method, comprising:	receiving request to perform a network trace over a wireless link provided by a first network device configured as a transparent forwarder between a trace source and a trace target;	monitoring a trace packet from a first time of arrival at the first network device, a first time of departure from the first network device, a second time of arrival at the first network device, and a second time of departure from the first network device;	monitoring a buffer status of the first network device at the first time of arrival and the second time of arrival; and	in response to identifying a network anomaly based on the trace packet and the buffer status, adjusting a network setting at the first network device”.
	Claim 1 of 860 recites “A method, comprising:	receiving a request to perform a network trace over a wireless link provided by an Access Point (AP) configured as a transparent forwarder between a trace source and a trace target;	monitoring a trace packet from a first time of arrival at the AP, a first time of departure from the AP, a second time of arrival at the AP, and a second time of departure from the AP;	monitoring a buffer status of the AP at the first time of arrival and the second time of arrival; and	in response to identifying a network anomaly based on the trace packet and the buffer status, adjusting a network setting at the AP”.
	Clearly from the plain text, the only difference between independent claim 1 of the instant Application and independent claim 1 of 860 is that the instant Application recites a “first network device,” whereas 860 recites an “Access Point (AP),” which is a special, more specific type of “first network device,” rendering independent claim 1 of 860 narrower in scope than independent claim 1 of the instant Application.
	As such, each and every limitation of independent claim 1 of the instant Application is within independent claim 1 of 860 and therefore claim 1 of the instant Application is anticipated by claim 1 of 860.  Therefore, Claim 1 is unpatentable under Non-statutory Anticipatory-type Double Patenting.  Similar reasoning applies to claims 2-20.
Conclusion
7.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For example, OZTURK (USPGPUB 2016/0037380), cited in the parent Application, discloses techniques for scheduling communications in wireless networks with traffic aggregation.  Narayanaswami (USPGPUB 2007/0124412), also cited in the parent Application, discloses a method and apparatus for remote discovery of client and access point settings in WLANs.  An additional reference to Miu (USPGPUB 2005/0169209), also cited in the parent Application, discloses systems and methods for multi-access point transmission of data using a plurality of access points.  A newly cited prior art reference to Miyoshi (USPGPUB 2011/0058498) discloses an optimization evaluation system that quantitatively evaluates the effect of optimization of traffic characteristics in a communication network.  HALEPOVIC (USPGPUB 2019/0334794) discloses a buffer classification system comprising a buffer emulator; a metrics calculator; a learning module; a training module; and a classification module.  The buffer emulator is connected to a trusted proxy on a network, in communication with a client server.  The buffer emulator and metrics calculator are connected to the trusted proxy, the buffer emulator emulating a buffer condition of the trusted proxy and the metrics calculator being configured obtain at least one measurement from a flow between the trusted proxy and a client.  The learning module is configured to map the buffer condition to the at least one measurement and communicate a mapped metric to the training module.  The training module is configured to define at least one classifier rule to predict a buffer condition from a calculated metric.  The training module transmits the at least one classifier rule to a classifier module having an input configured to receive a user flow, the classifier module is configured to apply the at least one classifier rule to predict a buffer condition based on the user flow (See Abstract).  Iyer (USPAT 11,025,501) discloses a method and system for providing seamless connectivity in an internet of things (IoT) network.  In particular, a router deployment system 103 may include a processor 109, an Input/Output (I/O) interface 111 and a memory 113.  The I/O interface 111 may be configured to receive input data from a plurality of input sources 101.  As an example, the input data may include status of a buffer associated with each of the plurality of wireless routers 105 at a given time instance, rate of filling of the buffer associated with each of the plurality of wireless routers 105, number of the plurality of input sources 101 directing data through each of the plurality of wireless routers 105, holding time of each of the plurality of input sources 101, data rate corresponding to each of the plurality of input sources 101 and size of data transmitted by each of the plurality of input sources 101.  Upon receiving the input data, the processor 109 may predict an intensity of data traffic at each wireless router 105 of the plurality of wireless routers 105, based on total data to be directed by each wireless router 105, the holding time of each of the plurality of input sources 101, a rate of arrival of data packets from each of the plurality of input sources 101, and unused buffer space of the buffer associated with each of the plurality of wireless routers 105 (See col. 6, l. 54-col. 7, l. 10).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441